Citation Nr: 0301019	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for post-operative status excision of a bucket handle tear 
of the left knee, with mild instability.

2.  Entitlement to an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability, secondary to a 
service-connected left knee disability.

4.  Entitlement to an effective date earlier than August 
12, 1993, for the award of service connection for a left 
knee disability.

(The issue of entitlement to an initial evaluation in 
excess of 10 percent for a left foot disability, secondary 
to a service-connected left knee disability will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The appeals for entitlement to 
an evaluation in excess of 10 percent for post operative 
status excision of a bucket handle tear with mild 
instability of the left knee, and in excess of 10 percent 
for traumatic arthritis of the left knee, arise from a 
rating decision issued in June 1999.  The appeal for an 
initial evaluation in excess of 10 percent for a right 
knee disability, secondary to a service-connected left 
knee disability, arises from an October 2001 rating 
decision.

The Board has construed a December 1996 statement by the 
veteran as a notice of disagreement (NOD) with the RO's 
August 1996 assignment of an effective date of August 12, 
1993, for a left knee disability; this matter is further 
addressed in the Remand portion of the present decision.

The veteran provided oral testimony before a Hearing 
Officer at the RO in January 1998, on the issue of an 
increased evaluation in excess of 10 percent for a left 
knee disability, a transcript of which has been associated 
with the claims file.

This matter was previously before the Board in March 1999, 
at that time the Board granted the veteran's appeal and 
allowed an increased evaluation from 10 percent to 20 
percent for his left knee disorder, previously 
characterized as post-operative status, excision of bucket 
handle tear of the left knee, with traumatic arthritis.  
The Board held that the veteran could be assigned a 
separate rating for arthritis in the same knee.

Pursuant to the Board's March 1999 decision, the RO 
effectuated the grant of a separate evaluation for 
traumatic arthritis of the left knee (under Diagnostic 
Code [DC] 5010) with a 10 percent evaluation, and 
continued a 10 percent evaluation for the previously 
established left knee disability, based upon instability 
(under DC 5257).  These separate evaluations for the left 
knee disability were assigned pursuant to VAOPGCPREC 23-
97, which permits such separate evaluations of instability 
and arthritis with painful, albeit noncompensable, 
limitation of motion.

The issues of entitlement to evaluations in excess of 10 
percent for traumatic arthritis of the left knee, and 
post-operative bucket handle tear of the left knee, were 
before the Board in March 2001, at which time those issues 
were remanded for further development.

By rating decision of July 2002, the RO granted service 
connection for a left greater trochanter bursitis and a 
right greater trochanter bursitis, and assigned a 10 
percent evaluation for each disability.  There has been no 
notice of disagreement filed on these issues, and they are 
not before the Board for appellate consideration.

The Board is undertaking additional development on the 
matter of entitlement to an initial evaluation in excess 
of 10 percent for a left foot disability, secondary to the 
service-connected left knee disability, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected left 
knee disability is manifested by no more than a slight 
degree of impairment.

2.  The competent and probative evidence of record 
demonstrates that the veteran's traumatic arthritis of the 
left knee is manifested by no more than limitation of 
flexion of the leg to 45 degrees.

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected right 
knee disability is manifested by no more than a slight 
degree of impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a post-operative status excision of a bucket handle 
tear of the left knee, with mild instability, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 
(2002).

3.  The criteria for an initial evaluation in excess of 10 
percent for a right knee disability, secondary to a 
service-connected left knee disability, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a November 1982 rating decision, the RO granted 
entitlement to service connection for chondromalacia of 
the left knee, and assigned a zero percent disability 
evaluation.  The veteran did not appeal that decision.

In 1983 the veteran was admitted to a VA facility where he 
had an exploratory arthrotomy of the left knee, with 
excision of a bucket handle tear of the left medial 
meniscus.  In November 1983 the RO granted entitlement to 
a temporary total evaluation (100 percent), under 
applicable law, for a two-month period for recuperation 
from the surgery on the left knee.  The veteran's left 
knee disability, which had been service-connected as 
chondromalacia of the left knee, was recharacterized as 
post-operative status, excision of bucket handle tear of 
the left medial meniscus.  The zero percent evaluation for 
the left knee disability was continued from December 1, 
1983.

In an August 1996 rating decision, the RO increased the 
veteran's evaluation for his left knee disorder to 10 
percent.  The 10 percent evaluation was assigned for 
painful or limited motion of a major joint.  The RO noted 
that the evidence showed the presence of arthritic changes 
with painful motion and slight instability, which 
warranted a compensable evaluation.  The veteran's left 
knee disability was recharacterized as post-operative 
status, excision of bucket handle tear, with traumatic 
arthritis, and evaluated under DCs 5257-5010.

In a January 1998 statement, apparently signed by nine 
members of the veteran's family, it was noted that the 
veteran had experienced problems with his left leg since 
1983.  It was also noted that he had severe pain, which 
was affecting his ability to work and was creating a 
financial problem in supporting his family.  

In January 1998, the veteran filed an informal claim of 
entitlement to service connection for a right knee 
disorder, claimed to be a result of his service-connected 
left knee disability.  Attached to the veteran's claim was 
an orthopedic examination by a private physician, J. 
Neviaser, M.D. dated February 12, 1991.  That document is 
date stamped as having been received by the RO on 
January 30, 1998.  The examination was conducted on the 
veteran's right knee.  At the time of the examination, he 
provided a history of the injury to that knee.  He stated 
that, while working at Air Cap Industries, he had squatted 
while he pulled on a pipe wrench when the wrench gave way, 
which caused him to fall backwards and twist his right 
knee to the right.  He felt pain immediately, and could 
not walk.  He noticed some slight swelling in his knee at 
that time.  He sought treatment at the company doctor and 
was referred to an orthopedic doctor who rendered a 
diagnosis of possible torn medial meniscus.  In October 
1990 he underwent a partial medial meniscectomy of the 
right knee.  

He further reported that he had a constant ache behind his 
kneecap.  He stated that using the knee and weight-bearing 
caused the ache to increase during the day.  He stated 
that the pain would radiate down below the calf.  He 
experienced tingling and a knocking sensation.  Complete 
bending of the knee caused increased pain.  He complained 
of pain with going up and down stairs or when he would get 
out of a vehicle.  On examination of the right knee there 
was a well-healed arthroscopy scar.  There was full 
flexion and extension and no collateral ligament 
instability.  There was mild medial joint-line tenderness 
and slight joint laxity laterally.  The Apley, Slocum, and 
McMurray tests were negative.  Forced patella extension 
against resistance caused pain.  The patella was freely 
movable, and there was painful patella-femoral grating.  
There was no subluxation of the patella.  There was no 
thigh or calf atrophy.  Lachman's test was normal, and the 
anterior and posterior drawer sign was within normal 
limits.  Flexion rotation was within normal limits, and 
external rotation recurvatum was normal.  X-rays of the 
right knee showed no fractures, dislocations, or other 
bony abnormalities.  The diagnostic impression was that 
the veteran had reached maximum medical improvement and 
had sustained a 20 percent permanent partial impairment of 
the right lower extremity as a result of his accident in 
October 1990.

Also, in January 1998, the veteran testified at a personal 
hearing at the RO, regarding his left knee disability.  He 
claimed that, as a result of the operation in 1983 when 
the meniscus was removed, the bones would rub together 
causing his whole left leg to hurt.  He claimed that his 
left knee buckled and gave away, and he used a cane and a 
knee brace prescribed by VA.  He reported continuous left 
knee pain, and indicated that there was swelling, 
depending on how much he used the knee and how much weight 
he put on it.  He took prescription medication for the 
pain and swelling in the left knee.  He also claimed that 
he could not run, play basketball, or jump up and down.  
He indicated that at his last appointment the doctor had 
looked at his knee, and told him that it was swollen and 
to continue wearing the brace, but the doctor did not 
write that down.  He reported pain when standing, and that 
he would often lean on something or keep the knee flexed 
to take the weight off the knee.  If he straightened the 
knee all the way, his kneecap would hurt.  He claimed that 
when he tried to climb stairs his left knee would hurt.  
He reported that he could not kneel down on his left leg 
and had problems when he walked up an incline.  He 
indicated that he no longer worked because he was unable 
to keep up with the work.  He had last worked in 1996.  He 
stated that he had tried to get work but had not been 
successful.  

By rating decision of February 1998, the RO denied service 
connection for a right knee disorder as secondary to the 
service-connected disability of postoperative excision, 
bucket handle tear of the left knee.  The veteran 
subsequently appealed that rating decision.  In a NOD 
received by the RO in February 1998, the veteran asserted 
that service connection was warranted for his right knee 
because while he was protecting his service-connected left 
knee he tore the meniscus in his right knee.  He stated 
that he had knelt with his left leg straight and that 
caused him to bend his right leg.  The pressure on the 
right knee had caused the injury to the right knee.  He 
noted that the doctor had told him that the injury 
occurred because he favored his left knee.  He indicated 
that the doctor did not document that opinion.

VA outpatient treatment reports dated in February 1998 
reflect complaints of ongoing pain of the left knee, 
especially the medial aspect of the joint.  He also 
complained of having occasional swelling.  On clinical 
evaluation, there was no crepitus with active knee motion, 
and no effusion.  There was mild laxity of the lateral 
collateral ligament.  He had some difficulty with 
squatting and returning to the upright position due to the 
knee discomfort.  There was no evidence of neurologic 
deficit except decreased tactile sensation over the medial 
part of the left foot.  X-rays taken in June 1997 revealed 
mild bluff joint space medially with no bony abnormality 
and no evidence of effusion.  The clinical diagnosis was 
degenerative joint disease (DJD) of the left knee with 
minimum instability.  The veteran was directed to continue 
use of a knee splint and cane as needed.

In a March 1998 rating decision, the RO continued the 
denial of service connection for a right knee disorder, 
claimed as secondary to the service-connected disability 
of the left knee.

A VA outpatient treatment record dated in September 1998 
shows the veteran was seen for a follow-up visit 
concerning his left knee.  It was noted that his problems 
included DJD of the left knee with ongoing pain.  It was 
also noted that he had a knee brace, which, according to 
the veteran, was too tight.  The veteran reported that he 
was beginning to have pain in the right knee.  On 
examination there was no crepitus with active motion of 
either knee and no evidence of effusion.  There was a mild 
anterior drawer sign.  Review of X-rays taken in March 
1998 revealed narrowing of the medial compartment and 
patellofemoral compartment of the left knee with mild 
spiking of the tibial spines.  The diagnostic assessments 
were DJD of the left knee, improperly fitting left knee 
brace, no patellar window, and "rule out" DJD of the right 
knee.

Examination of the left knee during VA outpatient 
treatment in November 1998 revealed no crepitus and a full 
range of motion.  There was some point tenderness 
anteriorly.  The veteran stated that he had pain when he 
would stand for a long period of time.  The diagnostic 
assessment was DJD of the left knee.

In March 1999, as discussed in the Introduction, above, 
the Board granted the veteran's appeal on the issue of 
entitlement to an increased rating for a left knee 
disorder, and awarded an increased evaluation to 20 
percent.

In April 1999, pursuant to the Board's decision, the RO 
separately established service connection for traumatic 
arthritis of the left knee, and assigned a evaluation of 
10 percent in addition to the previous instability status 
post bucket handle repair, which was also evaluated as 10 
percent disabling.  This resulted in a combined evaluation 
of 20 percent for the total disability picture of the left 
knee.  In addition, the RO determined that consideration 
of an extrachedular evaluation for the left knee 
disability was not warranted.

A VA outpatient treatment record of June 1999 shows that 
the veteran's left knee was notable for swelling.  
However, it was not hot to touch.  There was crepitus when 
the patella was pushed.  The right knee showed minimal 
swelling.  The diagnosis was osteoarthritis of the left 
knee.

In addition, in June 1999 the veteran filed claims for 
increased evaluations for his service-connected left knee 
disabilities.  By rating decision dated in June 1999, the 
RO continued the evaluations of 10 percent for each of the 
veteran's service-connected left knee disabilities under 
the criteria of DCs 5257 and 5010.  The veteran filed a 
timely NOD as to the RO's determination.  A statement of 
the case (SOC) was issued in July 1999.  In a statement 
attached to his substantive appeal to the Board, the 
veteran noted that he disagreed with the RO's rating him 
based on bending his knee.  He asserted that his bones 
would rub together and cause pain in the motion of his 
joint.  He also stated that his knee weakens and gives 
out.  

In a VA outpatient treatment record dated in July 1999, it 
was noted that the veteran had been followed in the clinic 
with bilateral DJD of the knees.  He had been given 
bilateral medial unloading braces and bilateral canes, and 
had continued with physical therapy of his knees.  He 
reported that he was previously employed as a laborer, 
specifically in carpentry, but had not been able to work 
for two years secondary to his knee pain.  On examination 
of the right knee, there was 1+ effusion.  There was 
medial joint line tenderness and patellofemoral signs.  
Range of motion was zero to 120 degrees, with minimal 
crepitus.  There was no valgus, varus, or anterior or 
posterior instability.  Examination of the left knee 
revealed a 2+ effusion with medial and lateral joint line 
tenderness and patellofemoral signs.  Range of motion was 
zero to 120 degrees.  There was no crepitus involved.  
There was no valgus, varus, posterior, or anterior 
instability.  X-rays reviewed from January 1999 showed 
mild medial joint space narrowing with mild degenerative 
changes bilaterally.  The diagnosis was bilateral DJD of 
the knees.

In a supplemental SOC (SSOC) issued in September 1999, the 
RO continued the 10 percent evaluations for each of the 
veteran's separate service-connected left knee 
disabilities.  

In October 1999 the veteran underwent a VA medical 
examination of the joints.  He reported that the pain in 
his knees was constant and was confined to his knees.  He 
also reported that activity made the pain worse, and rest 
helped.  On physical examination, active range of motion 
of the knees in extension and flexion was zero to 140 
degrees bilaterally.  This, the examiner noted, was normal 
range of motion for the veteran's knees.  Muscle strength 
of the quadriceps and hamstrings was 5/5 bilaterally.  
Deep tendon reflexes were present and equal.  The patellar 
apprehension test was negative bilaterally.  The Apley 
grinding test was negative bilaterally.  There was pain on 
palpation of the medial and lateral compartments of both 
knees.  There was no edema or erythema of the knees.  
There was no mediolateral or anteroposterior instability 
of the knees.  His gait was completely non-antalgic 
without the use of any assistive device, and there was no 
limp.  There were no other focal neuromuscular deficits.  
The diagnostic assessment was that clinically the veteran 
had bilateral knee pain, with the only focal findings 
being pain on palpation of the medial and lateral 
compartments of both knees, and decreased sensation was 
intact to pinprick and light touch over the surgical scars 
of both knees.  The examiner commented that diagnostic and 
clinical tests revealed unremarkable knees.

An SSOC was issued in October 1999, which continued the 10 
percent evaluations for each of the veteran's service-
connected left knee disabilities.

VA outpatient treatment reports dated from July 1999 to 
November 1999 show the veteran was examined and treated 
for his bilateral knee disability.  The August report 
showed ongoing knee crepitus and swelling of the left 
lateral malleolus.  The diagnosis was DJD of the knees.  
The November report indicated the veteran had a history of 
bilateral knee DJD, shown by X-rays.

In January 2000 the RO issued an SSOC wherein the 10 
percent evaluations for each of the veteran's service-
connected left knee disabilities were again continued.

On examination at the VA outpatient clinic in January 
2000, it was noted that the veteran had ongoing 
instability of the knees with minimal crepitus on the 
left.  There was no effusion.  The diagnosis was DJD.

Also, in a January 2000 rating decision, the RO denied 
reopening of the veteran's claim for service connection 
for a right knee condition as secondary to the left knee 
disability, on the basis that new and material evidence 
had not been submitted.  The veteran perfected an appeal 
as to that issue.  On appeal, the Board found, in March 
2001, that the issue of service connection for a right 
knee disorder should not be considered on the basis of 
whether new and material evidence had been submitted, 
because the veteran had previously filed an NOD as to the 
RO's February 1998 rating decision, which had denied 
service connection for chondromalacia of the right knee, 
and the RO had failed to issue an SOC.  Therefore the 
issue of entitlement to service connection for a right 
knee disorder was remanded to the RO to issue an SOC.  

In a progress note of the VA orthopedic clinic dated in 
January 2001, it was noted that the veteran was seen for a 
follow-up for bilateral knee pain.  On physical 
examination there was no effusion.  He had zero to 120 
degrees of flexion bilaterally.  There was no instability 
noted.  The examiner noted that review of the radiographs 
demonstrated some mild degenerative changes, particularly 
at the patellofemoral compartment.  The clinical 
impression was mild degenerative arthritis, patellofemoral 
and medical [sic; should be medial] compartments of the 
bilateral knees.

In a February 2001 progress note, it was noted that the 
veteran reported that pain in his left knee had worsened 
in the past month.  On examination there was a brace on 
the left knee.  There was no swelling or crepitation.  
There was some joint line tenderness.  The diagnosis was 
mild DJD of the left knee.  

In May 2001 the RO received medical records from the 
Tuomey Regional Medical Center, related to the October 
1990 surgery performed on the veteran's right knee.

In June 2001, a VA examination of the joints was 
conducted.  It was noted that the claims file was 
available and reviewed in its entirety.  The veteran 
reported that he had had an injury to his left knee 
resulting in an open meniscectomy in 1977, which led to 
arthritis in his right knee.  He further reported that 
both knees click and pop, give way, and swell.  He stated 
that his right knee was equal to his left knee in terms of 
pain.  He reported that he had taken medication (anti-
inflammatory) and had used bilateral and loading braces 
for the last two to three years and a cane for the last 
five years to help relieve the pain.  On physical 
examination of his left knee, there was tenderness over 
the medial joint.  There was no real tenderness over the 
lateral joint line.  The patellofemoral joint was also 
significantly tender.  He had a full flexion and extension 
of the left knee.  It was stable to anterior/posterior, 
varus, and valgus stress.  There were no posterior lateral 
corner problems.  There were no focal motor or sensory 
deficits in the left lower extremity.  He had no effusion 
in the left knee and his skin was intact.  The examiner 
noted that, with regard to an assessment of the potential 
impairment caused by pain and repeated motion, he thought 
that it was significant - secondary to the fact that the 
veteran had lost one of the shock absorbing cartilages on 
the medial side of his left knee and would likely have 
repeat injury to the bone-on-bone articulation in the left 
knee.  He noted further that the knee was stable, but less 
so because the veteran had lost some of the restraints 
because of his meniscectomy.  

Examination of the right knee revealed full range of 
motion without any limitations.  The veteran had some 
potential impairment caused by pain and repeated motion, 
because he had undergone a partial meniscectomy of the 
right knee on the medial side.  His right knee was stable 
to anterior and posterior varus and valgus stress.  The 
examiner stated that it was likely that the right knee 
instability had been aggravated by the left knee 
disability and was not really a problem of a congenital 
disorder.  The veteran had more lateral joint line and 
medial joint line tenderness to palpation and slight 
patellofemoral apprehension on the right side.  There was 
no effusion.  The right knee was stable to anterior, 
posterior, varus, and valgus stress.  There were no focal 
motor or sensory deficits in the right lower extremity.  
The skin was intact.  

In July 2001, the RO issued a letter advising the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  In this letter, the RO explained to the 
veteran what type of evidence could best serve to 
substantive his claims.  It was also noted that VA had a 
responsibility to assist the veteran in obtaining evidence 
relevant to his claim, and would attempt to obtain any 
such evidence which the veteran would identify and 
authorize VA to secure.

In August 2001 a VA examination of the joints was 
conducted, by the same examiner who had conducted the 
examination in June 2001.  It was again noted that the 
claims file was available and reviewed in its entirety.  
The examiner was asked to identify the baseline 
manifestations of the veteran's right knee disorder which 
were due to the effects of manifestations which, in the 
examiner's opinion, are proximately due to the service-
connected left knee disability based on medical 
considerations.  The examiner responded that the veteran 
had an injury to his left knee in the service, at which 
time he had a torn meniscus and had an open meniscectomy, 
which was a fairly morbid procedure.  The examiner opined 
that it was more than likely that the veteran's right knee 
had been injured secondary to his left knee.  The examiner 
further opined that it was difficult to determine the 
extent of the veteran's right knee impairment currently - 
considering the advances that have been made with 
arthroscopic surgery and meniscectomy procedures at this 
point in time.  X-rays of the left knee showed mild 
degenerative change in all three joint compartments.  
There was mild medial joint space narrowing, with mild 
varus angulation.  There was no fracture.

In an October 2001 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for a 
right knee disability, as secondary to the service-
connected disability of traumatic arthritis of the left 
knee, with an evaluation of 10 percent effective from 
February 27, 1998.  The RO also granted service connection 
for a left foot condition as secondary to the service-
connected disability of traumatic arthritis of the left 
knee and continued the evaluations of 10 percent for the 
veteran's left knee disabilities.

Further, in the October 2001 SSOC, the RO continued to 
deny the veteran's claims of entitlement to increased 
evaluations for his left knee disabilities. 

A January 2002 VA outpatient treatment report indicates 
that the veteran's knees were examined upon complaints of 
knee pain that had worsened.  On examination of both 
knees, there was tenderness to palpation throughout, and 
pain on extension.  The diagnosis was arthritis.

In February 2002 the veteran filed notice of disagreement 
with the October 2001 rating decision which, in pertinent 
part, granted service connection for a right knee 
disability with a 10 percent evaluation.

A medical review of the claims file, without the veteran 
present, was conducted in June 2002.  The veteran's 
subjective complaints of his knees giving way, popping, 
and clicking were noted.  It was also indicated that he 
wore bilateral hinged knee braces for support and used a 
crutch in his right hand, and at times would use two 
crutches.  He had not walked long distances; he walked 
with an antalgic gait.  Examination of the left knee 
revealed a 12-centimeter scar over the medial joint which 
was curvilinear.  He had positive patellofemoral crepitus.  
He had tenderness to palpation over the medial joint.  
There was no ligamentous instability or effusion.  Range 
of motion of the left knee was from zero to 100 degrees.  
Examination of the right knee revealed positive 
patellofemoral crepitus and apprehension.  Range of motion 
was from zero to 120 degrees.  There was medial joint line 
tenderness.  There was no instability or effusion.  The 
reviewer's diagnostic assessment was status post 
meniscectomy of the left knee and status post-arthroscopic 
partial meniscectomy of the right knee.  X-rays of the 
right and left knees taken in April 2002 show degenerative 
changes at the anterior tibial tuberosity, patellar 
spurring, and well preserved joint spaces.  

In the July 2002 SSOC, the RO continued to deny the 
veteran's claims of entitlement to increased evaluations 
for his left knee disabilities.  The RO also denied the 
veteran's claim of entitlement to an increased evaluation 
for his right knee disability.

In July 2002 the veteran filed a timely substantive appeal 
to the Board on the issue of entitlement to an increased 
evaluation for a right knee disability.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed 
into law the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement 
of a well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as 
amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes 
in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United 
States Court of Appeals for Veteran Claims (Court) has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals 
for the Federal Circuit has recently held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West Supp. 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  
By virtue of the SOCs issued in July 1999 and July 2002, 
the SSOCs issued in September 1999, October 1999, January 
2000, October 2001, February 2002, and July 2002, the text 
of the Board's March 2001 remand, and correspondence 
provided by the RO, the Board believes that the appellant 
has been given ample notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty 
to assist him in obtaining any evidence that may be 
relevant to this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements 
of the VCAA).  In this regard, the Board notes the letter 
of July 2001 in which the RO advised the veteran of the 
enactment of VCAA, and of VA's responsibility to assist 
him by obtaining medical records and other evidence that 
he adequately identifies.  Therein, the RO expressly 
advised the veteran that VA would make a reasonable effort 
to obtain any additional evidence which the veteran might 
identify as pertinent to his claim, including evidence 
such as private medical records, employment records, and 
records from Federal agencies.  He was advised of what 
evidence the RO would attempt to retrieve, and of his 
responsibilities in obtaining such evidence (e.g., 
adequately identifying pertinent records and authorizing 
disclosure by custodians of such records).  See 
Quartuccio, supra.

It appears that all obtainable evidence identified by the 
veteran relative to his claims have been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board believes that the 
RO obtained all relevant medical records that the veteran 
sufficiently identified.  As discussed in the Factual 
Background, above, the RO has obtained treatment records 
from the VA medical facility where the veteran stated he 
received all his treatment for his left and right knee 
disabilities.  He also informed the RO that there were no 
non-VA health care providers from whom he had received 
treatment for the disabilities of his knees.  In addition, 
in July 2001 the veteran informed the RO that there was no 
additional evidence that he wanted the RO to try to obtain 
for him at that time.  Furthermore, the veteran was 
afforded VA examinations in June and August 2001, and a VA 
medical professional reviewed the records and rendered a 
diagnostic assessment in June 2002. 

In summary, we find that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with 
no benefit flowing to the appellant.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as the veteran has 
indicated no other obtainable evidence, development by the 
Board would serve no useful purpose.  For the same 
reasons, the Board concludes that any defect in meeting 
the technical requirements of the VCAA is nonprejudicial 
and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a veteran need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Increased Evaluations

Disability evaluations are determined by the application 
of a schedule of ratings which is based upon average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  38 C.F.R. § 4.1 (2002) requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of 
the entire recorded history, and that each disability must 
be considered from the point of view of the veteran's 
working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall 
be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  
Otherwise, the lower rating is to be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make 
a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a 
duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons 
and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods, based upon the facts 
found during the appeal period.

When a condition not specifically listed in the Rating 
Schedule is encountered, it is permissible to rate it 
under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases 
and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2002).



1.  Entitlement to an evaluation in excess of 10 percent 
for post operative status excision of a bucket handle tear 
with mild instability of the left knee, and
entitlement to an initial evaluation in excess of 10 
percent for a right 
knee disability secondary to the service-connected left 
knee disability

The veteran's right and left knee disabilities are 
currently assigned 10 percent evaluations for each knee 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under this code, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted 
for moderate recurrent subluxation or lateral instability; 
and a 30 percent disability rating is assigned for severe 
recurrent subluxation or lateral instability.

Having reviewed the complete record, the Board finds that 
the preponderance of the competent and probative evidence 
is against granting increased evaluations for the 
veteran's service-connected left and right knee 
disabilities under the criteria of DC 5257.  In this case, 
the probative evidence is found in various VA medical 
report such as the VA outpatient examination report of 
February 1998, at which mild laxity of the lateral 
collateral ligament of the left knee was shown and the 
diagnosis rendered included a clinical assessment of 
minimum instability of the left knee.  Whereas there was 
minimum instability of the left knee shown in February 
1998, there was no instability of either the right or left 
knee shown on VA examination in July 1999.  Also, on VA 
compensation examination in October 1999, no instability 
of either knee was revealed.

We recognize that VA outpatient treatment reports in 
January 2000 showed ongoing instability of the knees; but 
a VA orthopedic clinic progress note in January 2001 noted 
that there was no instability of either knee.  
Furthermore, the compensation examination conducted in 
June 2001, and the claims file review in June 2002, 
indicated that knees were stable.  In addition, none of 
the examinations revealed any evidence of subluxation in 
either knee.  When applying the medical assessments of the 
veteran's right and left knees under DC 5257, the Board 
finds that the disability of the veteran's right and left 
knees are indicative of slight impairment, which warrants 
the 10 percent evaluation currently assigned for each 
knee.  Although there are some past reports of instability 
of the knees, the most recent medical reports show the 
veteran's knees to be stable.  In light of this evidence, 
the Board concludes that the preponderance of the evidence 
is against the assignment of an increased evaluations 
under Diagnostic Code 5257 for either of the veteran's 
knees.

The record reflects that the veteran has been diagnosed 
with degenerative arthritis in both knees, and he 
essentially contends that his arthritis is related to his 
service-connected knee disabilities.  A veteran who has 
arthritis and instability of the knee may be rated 
separately under DCs 5003 and DC 5257.  See VAOPGCPREC 23-
97 (July 1, 1997).  The Board notes that there has already 
been a separate evaluation assigned for arthritis of the 
left knee pursuant to VAOPGCPREC 23-97.  Here the Board 
must consider whether a separate evaluation is warranted 
for arthritis of the right knee.  The Board believes that 
the preponderance of the competent and probative evidence 
is against the assignment of a separate disability 
evaluation for arthritis of the right knee under the 
precepts of VAOPGCPREC 23-97. 

In this regard, the Board notes that traumatic arthritis 
(Diagnostic Code 5010) is rated as degenerative arthritis 
and degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved, which in 
this case is either DC 5260 or DC 5261.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

In this case, VA examinations in July 1999, January 2001, 
and June 2002 have shown range of motion of the veteran's 
right knee to be from zero degree extension to120 degrees 
flexion.  He had full range of motion on examination in 
June 2001, and on the claims file review in June 2002 
range of motion of the right knee was also noted to be 
from zero degrees extension to 120 degrees flexion.  
Although the Board recognizes that flexion of the right 
knee was found to be limited to 120 degrees, limitation of 
flexion to that degree is noncompensable.  In light of 
these findings, the Board believes that the preponderance 
of the evidence is against the assignment of a separate 
evaluation for a compensable degree of limitation of 
motion under Diagnostic Code 5260 or 5261.  Even though VA 
General Counsel has held that a claimant who has arthritis 
and instability of the knee might be rated separately 
under Diagnostic Codes 5003 (5010) and 5257, if the 
veteran does not at least meet the criteria for a zero-
percent evaluation under either of the limitation-of-
motion Diagnostic Codes, there is no additional disability 
for which a rating may be assigned.  See VAOPGCPREC 23-97, 
supra.

In addition, the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
the basis of limitation of motion requires adequate 
consideration of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Court has also held that, 
where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, the 
veteran's service-connected knee disabilities have been 
evaluated using the criteria of Diagnostic Code 5257, 
which is not predicated on limitation of motion.  However, 
the veteran has been assigned a separate evaluation for 
arthritis of the left knee, which is predicated upon 
limitation of motion.  The application of 38 C.F.R. § 4.40 
and 4.45 to the left knee will be part of the discussion 
below which addresses traumatic arthritis of the left 
knee.  Further, the Board has specifically determined that 
a separate evaluation for the right knee under a different 
diagnostic code, which is predicated upon limitation of 
motion, is not warranted.  Therefore, under these 
circumstances, the Board believes that the provisions of 
38 C.F.R. §§ 4.40 or 4.45 are not applicable to the right 
knee.  See Johnson, supra.

However, the Board acknowledges that the VA examiner in 
June 2001 noted that the veteran had some potential 
impairment of the right knee caused by pain and repeated 
motion due to his partial meniscectomy, and the Board 
notes that such impairment which is claimed to be caused 
by pain and repeated motion is contemplated by the 10 
percent evaluation currently assigned for each knee.  
Furthermore, examination of the right knee showed no 
effusion, focal, motor, or sensory deficits, and the skin 
was intact.  Therefore, the Board concludes that these 
findings do not support the assignment of an increased 
evaluation under the provisions of 38 C.F.R. §§ 4.40 or 
4.45 for the right knee. 

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against ratings in excess of 10 percent for the veteran's 
service-connected left and right knee disabilities.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
right knee disability, as the Court has indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed his original claim 
for service connection has his right knee disability been 
more disabling than the 10 percent currently assigned.

2.  Entitlement to an evaluation in excess of 10 percent
for traumatic arthritis of the left knee

The veteran is currently assigned a 10 percent evaluation 
for traumatic arthritis of the left knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (5010).

Under Diagnostic Code 5003, degenerative arthritis, when 
established by X-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved, which in 
this case, is either DCs 5260 or 5261.  When the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation 
will be established where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating 
exacerbations; a 10 percent evaluation shall be 
established for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) of 
Diagnostic Code 5003 states that the 20 and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based upon limitation of motion.

In order to determine whether a higher disability rating 
is warranted, in this instance, the Board must look to the 
provisions of Diagnostic Code 5260 or 5261, which pertain 
to limitation of motion of the legs.

DC 5260 provides for a zero percent evaluation where 
flexion of the leg is limited to 60 degrees; a 10 percent 
evaluation where flexion is limited to 45 degrees; a 20 
percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.

Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to 5 
degrees; a 10 percent evaluation requires extension 
limited to 10 degrees; a 20 percent evaluation requires 
extension limited to 15 degrees; a 30 percent evaluation 
requires extension limited to 20 degrees; a 40 percent 
evaluation requires extension limited to 30 degrees; and a 
50 percent evaluation requires extension limited to 45 
degrees.  See also 38 C.F.R. § 4.71, Plate II (2002) which 
reflects that normal flexion and extension of a knee is 
from zero degrees of extension to 140 degrees of flexion.

Therefore, in order to warrant a disability evaluation in 
excess of 10 percent for the left knee, in this instance, 
the evidence must establish limitation of flexion to 
30 degrees or limitation of extension to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, 
having reviewed the complete record, the Board finds that 
the preponderance of the competent and probative evidence 
of record is against finding that the veteran's left knee 
disorder is manifested by limitation of flexion to 30 
degrees or limitation of extension to 15 degrees.  In 
reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of the 
numerous VA examinations conducted since 1998.  

For example, the Board notes that, in the November 1998 VA 
outpatient reports, examination of the left knee revealed 
full range of motion.  Thereafter, July 1999 VA outpatient 
treatment reports and progress notes from VA orthopedic 
clinic dated in January 2001 showed range of motion of the 
left knee from zero to 120 degrees.  In addition, there 
was no crepitus or instability found.  Moreover, in June 
2001 VA examiner found full range of motion of the left 
knee.  However, during the VA orthopedic examination  
conducted in June 2002 VA examiner found range of motion 
of the left knee was zero to 100 and it was also noted 
that the veteran had an antalgic gait.

The Board reiterates that VA examinations have revealed 
evidence of limitation of flexion to 120 degrees and to 
100 degrees.  Although these ranges of flexion are less 
than the normal range of flexion of 140 degrees as defined 
by 38 C.F.R. § 4.71a, Plate II, it is not sufficient to 
warrant a compensable evaluation under DC 5260.  
Furthermore, the Board notes that some slight limitation 
of motion is already contemplated by the 10 percent 
assigned for the left knee under DC 5003.

In light of the aforementioned findings, the Board 
believes that the preponderance of the evidence is against 
finding that the veteran's left knee disability meets the 
criteria for an evaluation in excess of 10 percent for a 
left knee under the criteria of Diagnostic Codes 5260 or 
5261.  

Furthermore, in order to warrant the next higher 
evaluation of 20 percent under Diagnostic Code 5003, 
degenerative arthritis must be demonstrated with X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations and such is not shown in the record in this 
instance.  Therefore an evaluation in excess of 10 percent 
under Diagnostic Code 5003 is not for application.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or 
other symptoms under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2002).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Accordingly, the Board has considered whether an increased 
evaluation is available for the veteran's left knee under 
these provisions.

After careful review of the record, the Board finds that 
the veteran's left knee disability is not manifested by a 
degree of additional functional loss due to pain or other 
pathology that would warrant a higher evaluation under 
38 C.F.R. §§ 4.40 or 4.45.

Clearly, the veteran has reported pain on motion.  In 
addition, he has reported that he experiences pain in his 
left knee, and that his symptomatology is of such severity 
as to require the wearing of a brace and the use of a cane 
for assistance.  
Significantly, the 2002 VA examination of the claims file 
documented range of motion of the left knee from zero to 
100 degrees.  Previous VA examinations documented range of 
motion of the left knee from zero to 120 degrees.  As 
noted above, the veteran's "actual" range of motion noted 
in degrees is not sufficient to justify a rating in excess 
of 10 percent.  There is no indication of fatigue, 
weakness, lack of endurance, incoordination, or atrophy of 
the left knee.  On examination in 2001, there were no 
motor or sensory deficits in the left lower extremity, and 
the veteran's skin was intact.

With regard to the applicable criteria, the diagnostic 
code currently assigned contemplates a loss of flexion to 
45 degrees.  Comparatively, the actually performed flexion 
is 120 degrees.  Accordingly, the effects of pain and 
associated functional limitations have been accounted for 
in the ratings currently assigned.  The Board concludes 
that the 10 percent evaluation for the left knee in this 
instance is appropriately assigned. 

Consequently, the Board finds that the preponderance of 
the competent and probative evidence is against the 
assignment of an increased evaluation for a left knee 
disability under the provisions of 38 C.F.R. §§ 4.40 or 
4.45. 

With further regard to the veteran's right and left knee 
disabilities, the Board has given consideration to 
evaluating the veteran's service-connected knee 
disabilities under different diagnostic codes.  We note 
that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and the demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, 
however, there is no evidence of ankylosis of the knees.  
Consequently, 38 C.F.R. § 4.71a, DC 5256 is not for 
application.  The medical evidence does not support a 
higher evaluation under DC 5258, as the veteran's knee 
disabilities are not productive of semilunar cartilage 
dislocation with frequent episodes of "locking," pain, and 
effusion into the joint.  There is also no impairment of 
either the tibia or fibula in either leg.  Accordingly, DC 
5262 is not for application in this case.

In addition, the Board has considered whether the veteran 
is entitled to a separate evaluations for a scar or scars 
of the right and left knees under the applicable 
regulations.  A separate rating may be assigned for scars 
if they are compensable.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  At the time that the veteran filed his 
claims, applicable regulations for scars provided that a 
10 percent evaluation was assigned for superficial scars 
that are poorly nourished with repeated ulceration or that 
are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002).  Other 
scars are to be rated on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).  

The Board takes note of amendments to the amended criteria 
for rating the skin, effective August 30, 2002.  See 67 
Fed. Reg. 49,596 (July 31, 2002).  The new criteria 
provide for assignment of a 10 percent evaluation for 
scars other than on the head face, or neck, where such are 
deep and cause limited motion in an area exceeding six 
square inches; for scars covering an area of 144 square 
inches or greater even where superficial and without 
resulting motion limitation; for superficial unstable scar 
(characterized by a frequent loss of skin covering the 
scar); or a superficial scar that is painful on 
examination.  See 67 Fed. Reg. 49,596 (July 31, 2002) (to 
be codified at 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 
7804).  Otherwise, scars will continue to be rated on the 
limitation of motion of the affected part.  67 Fed. Reg. 
49,596 (July 31, 2002), (to be codified at 38 C.F.R. § 
4.118, Diagnostic Code 7805).  In the veteran's case at 
hand, the evidence does not show that his residual scars 
from previous surgeries are in any way disabling, nor does 
the veteran allege so.  As such, a separate compensable 
disability evaluation for the veteran's residual scarring 
is not warranted.

Where the law or regulations governing a claim changes 
while the claim is pending, as in the veteran's case, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas, supra at 312-13.  
In addition, the Board finds that the veteran is not 
prejudiced by consideration of the new law in this 
instance because there was no material change in the 
applicable sections of the regulations or rating schedule.  
Consequently, the veteran is not prejudiced by the Board's 
consideration of applicable diagnostic codes regarding the 
skin.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board appreciates the sincerity of the veteran's 
belief in the merit of his claim.  However, as sympathetic 
as we might be in the matter, the Board is not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
we must cite to competent evidence of record to support 
our conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, although the veteran argues that his 
service-connected disabilities are far more severe than is 
contemplated by the 10 percent evaluations, his lay 
assertions as to the severity of his disabilities are far 
less probative than the findings of skilled professionals.  
As discussed in detail above, the Board has extensively 
reviewed the reports of the VA examinations associated 
with the claims folder, as well as his treatment records.  
We believe that the symptomatology demonstrated by that 
evidence is consistent with no more than the 10 percent 
evaluation for each the knee disabilities.  

C.  Additional Consideration:  Extraschedular Rating

In addition to an evaluation under the Rating Schedule, 
the Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an 
increased rating.  If the question of an extraschedular 
rating is raised by the record or by the veteran before 
the Board, the correct course of action is for the Board 
to raise the issue and remand the matter if warranted for 
a decision in the first instance by the RO, which has the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321 (2002).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).

In this case, in the April 1999 rating decision, the RO 
concluded that referral for consideration of an 
extraschedular evaluation was not warranted for the 
veteran's service connected left knee disability.  In 
addition, with regard to the service-connected right knee 
disability, the RO provided the criteria under 38 C.F.R. 
§ 3.321(b)(1) in the July 2002 SOC, but did not discuss 
them in light of that claim.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be 
inadequate.  For the grant of an extraschedular 
evaluation, there must be a finding that the case presents 
such an unusual or exceptional disability picture, with 
such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In the present case, the veteran's service-connected 
bilateral knee disabilities are not shown to have required 
frequent periods of hospitalization.  Moreover, the 
evidence does not show that the veteran's bilateral knee 
disabilities are productive of marked interference with 
his ability to maintain employment.  Although the record 
reflects that the veteran has not worked since 1996, the 
evidence of record does not establish that the veteran's 
bilateral knee disabilities markedly interfere with his 
ability to maintain employment.

In short, although the veteran experiences some impairment 
in his knees, which is adequately contemplated by the 
evaluations currently assigned, the record does not 
reflect that his service-connected bilateral knee 
disabilities are productive of marked interference with 
his ability to maintain employment.  The Board therefore 
finds that further consideration or referral of this 
matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
post operative status excision of a bucket handle tear, 
with mild instability of the left knee, is denied.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability, secondary to a 
service-connected left knee disability, is denied.


REMAND

The Board has jurisdiction over appeals from denials of VA 
benefits.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  An 
appeal consists of a timely filed written NOD and, after 
an SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
However, when there is a NOD as to an RO's decision, it 
places the claim in appellate status, and initiates review 
thereof by the Board, notwithstanding the absence of an 
SOC or a substantive appeal.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  If a claim in that posture reaches the 
Board, it must be remanded for issuance of an SOC.

In this case, an August 1996 RO decision granted a 
compensable evaluation of 10 percent for post-operative 
status, excision of a bucket handle tear, of the left knee 
with traumatic arthritis, effective August 12, 1993.  In 
December 1996 the veteran filed a statement requesting 
retroactive payment from 1983, the date of his original 
claim for his service-connected knee disability.  He 
stated that he was only granted benefits from 1993, but 
that he had originally applied in 1983.  In that 
statement, the veteran clearly disagreed with the 
effective date for his service-connected left knee 
disability, but an SOC has never been issued.  As noted 
above, where there has been an initial RO adjudication of 
a claim and a notice of disagreement as to its denial, the 
claimant is entitled to an SOC, and the RO's failure to 
issue an SOC is a procedural defect requiring remand.  
Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon, 
supra.

Accordingly, this case is REMANDED for the following:

The RO should issue a Statement of the 
Case in response to the notice of 
disagreement with the effective date 
assigned for the service-connected 
post-operative status excision of a 
bucket handle tear of the left knee.  
The appellant should be notified of the 
need to file a substantive appeal if he 
desires further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



